Hall, Judge,
delivered the opinion of the Court:
If the. controversy in this case rested on the question whether the Complainant’s or the Defendant’s execution was best, no doubt could he entertained hut that the preference should be given to the Complainants; but the controversy really is between Complainant’s execution and the mortgage made to Muse.
The property conveyed by the mortgage, and levied on by Complainant’s execution, was part of the estate of Shannonhousc, dec’d, an undivided part of which, Wih iiam Shaw, in right of his wife, was entitled to ; but at Shat time it could not he levied upon by an execution against Shaw, it was not recoverable, except in a Court of Equity — no legal title vested in Shaw until the assent of the executor. But it was competent for Shaw to make such a disposition of it, while in that situation, as would, hind it — he has done so ; he has mortgaged it to secure the payment of a debt due by him, so that as it was not th© subject of levy by execution, but was legally conveyed to Muse by mortgage, the present bill brought to make Muse account for the proceeds of the sale made by fio» *ent. must he dismissed.,